DISSENTING OPINION
By BARNES, J.
I have not .been able to bring myself to Ihe.jsqme conclusion as my associates in the above entitled cause. In my judgment the words “distributive share” pertains to personal property and not real estate. It has been so recognized for many years, and hence-when used in the new Code no-different meaning should be given unless the legislative intent is manifest so to do. The fact that under the new Probate Code p:rsonal property is distributed and real.estate descends in equal moieties is not sufficient to change the meaning of the words “distributive share”. . .
The special committee on revision of Ohio: Probate Laws in their supplemental report submitted to the Ohio State Bar Association at their annual meeting in July, 1934, proposed an amendment to §10509-89 GC* so that it will read “One-third of the gross appraised value of the estate.” We are informed that the above amendment has been presented to the Legislature and is now in committee. I.t seems to me that this action of the committee and the Legislature is a recognition that in the section as enacted the words “distributive share” apply to personal property. Otherwise, there would be no reason for the amendment.